EXECUTION VERSION


GUARANTEE AGREEMENT
GUARANTEE AGREEMENT, dated as of November 21, 2018 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guarantee”), made
by BENEFIT STREET PARTNERS REALTY TRUST, INC., a Maryland corporation having its
principal place of business at 142 West 57th Street, 12th Floor, New York, NY
10019 (“Guarantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Buyer”) and any of its parent, subsidiary or
affiliated companies.
RECITALS
Pursuant to that certain Master Repurchase and Securities Contract, dated as of
the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Repurchase Agreement”), by and between Buyer and BSPRT WFB LOAN, LLC
(“Seller”), Seller has agreed to sell, from time to time, to Buyer certain
Purchased Assets, as defined in the Repurchase Agreement, upon the terms and
subject to the conditions as set forth therein. Pursuant to the terms of that
certain Custodial Agreement, dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Custodial
Agreement”), by and among Wells Fargo Bank, National Association (in such
capacity, the “Custodian”), Buyer and Seller, the Custodian is required to take
possession of the Purchased Assets, along with certain other documents specified
in the Custodial Agreement, as the Custodian of Buyer and any future purchaser,
on several delivery dates, in accordance with the terms and conditions of the
Custodial Agreement. The Repurchase Agreement, the Custodial Agreement, this
Guarantee and any other agreements executed in connection with the Repurchase
Agreement and the Custodial Agreement shall be referred to herein as the
“Repurchase Documents”.
It is a condition precedent to Buyer purchasing the Purchased Assets pursuant to
the Repurchase Agreement that Guarantor shall have executed and delivered this
Guarantee with respect to the due and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, of all of the
following: (a) all payment obligations owing by Seller to Buyer under or in
connection with the Repurchase Agreement and any other Repurchase Documents,
including, without duplication, all interest and fees that accrue after the
commencement by or against Seller or Guarantor of any Insolvency Proceeding
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding (in each case, whether
due or accrued); (b) any and all extensions, renewals, modifications, amendments
or substitutions of the foregoing; (c) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
Buyer in the enforcement of any of the foregoing or any obligation of Guarantor
hereunder; and (d) any other obligations of Seller to Buyer under each of the
Repurchase Documents (collectively, the “Guaranteed Obligations”), subject to
the limitations set forth in Section 2.





--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Repurchase Documents and to enter into the transactions
contemplated thereunder, Guarantor hereby agrees with Buyer, as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings given them in the Repurchase Agreement.
(a)    “Capitalized Lease Obligations” shall mean obligations under a lease that
are required to be capitalized for financial reporting purposes in accordance
with GAAP. The amount of a Capitalized Lease Obligation is the capitalized
amount of such obligation as would be required to be reflected on the balance
sheet prepared in accordance with GAAP of the applicable Person as of the
applicable date.
(b)    “Cash Equivalents” shall mean, as of any date of determination,
marketable securities with maturities of ninety (90) days or less from the date
of acquisition issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government; provided that, solely for the
purpose of satisfying the Liquidity requirement, Cash Equivalents shall include
fifty percent (50%) of the excess of (a) the fair market value (as determined by
Buyer in its sole discretion) of CMBS securities owned by Guarantor, over (b)
the aggregate amount of Indebtedness (including, without limitation, repurchase
obligations) secured by such CMBS securities owned by Guarantor (but the
aggregate amount of Cash Equivalents included pursuant to this proviso shall not
exceed $5,000,000).
(a)    “CMBS” shall mean pass-through certificates representing beneficial
ownership interests in one or more first lien mortgage loans secured by
commercial and/or multifamily properties, regardless of rating.
(b)    “EBITDA” shall mean, for each fiscal quarter, with respect to any Person
and its consolidated Subsidiaries, an amount equal to the sum (without
duplication) of: Net Income (or loss) of such Person, plus the following (but
only to the extent actually deducted in determination of such Net Income (or
loss): (i) depreciation and amortization expense, (ii) Interest Expense,
(iii) income tax expense, (iv) extraordinary or non-recurring gains and losses,
and (v) amounts deducted in accordance with GAAP in respect of non-cash
expenses.
(c)     “Fixed Charges” shall mean, with respect to any Person and its
consolidated Subsidiaries and for any fiscal quarter, the sum of (a) all cash
interest paid or accrued during such period and all scheduled principal
amortization payments, interest, fees and other debt service payable by such
Person and its consolidated Subsidiaries during such period, (b) all preferred
dividends payable by such Person and its consolidated Subsidiaries during such
period, (c) Capitalized Lease Obligations paid or accrued during such period,
(d) capital expenditures (if any) incurred by such Person and its consolidated
Subsidiaries during such period, (e) any amounts payable during such period
under any ground lease, and (f) all amounts paid or accrued during such period
in respect of any Interest Rate Protection Agreements or other derivative
contracts.
(d)    “Future Funding Liability” shall mean, with respect to any Person as of
any applicable date of determination, without duplication, the aggregate amount
of post-closing future


-2-

--------------------------------------------------------------------------------




funding obligations of such Person and its consolidated Subsidiaries for the
rolling three (3) month period following such date of determination, in each
case, assuming that all conditions to funding in the applicable loan documents
have been satisfied.
(e)    “Interest Expense” shall mean, with respect to any Person and its
consolidated Subsidiaries, for any period, the amount of interest as shown on
such Person’s consolidated statement of cash flow in accordance with GAAP, as
offset by the amount of receipts pursuant to net receive interest rate swap
agreements of such Person and its consolidated Subsidiaries during the
applicable period.
(f)     “Liquidity” shall mean, as to any Person (i) cash and Cash Equivalents
(other than prepaid rents and security deposits made under tenant leases) held
by such Person that are not subject to any Lien (excluding statutory liens in
favor of any depository bank where such cash is maintained and the Lien of Buyer
pursuant to the Repurchase Documents), minus (ii) amounts included in the
foregoing clause (i) that are deposits or security for Contractual Obligations.
(g)    “Net Income” shall mean, with respect to any Person for any period, the
consolidated net income for such period of such Person and its consolidated
Subsidiaries as reported in such Person’s financial statements prepared in
accordance with GAAP.
(h)    “Recourse Indebtedness” shall mean, with respect to any Person, for any
applicable period, without duplication, the aggregate Indebtedness of such
Person and its consolidated Subsidiaries during such period for which such
Person or any of such Subsidiaries is directly responsible or liable as obligor
or guarantor.
(i)    “Tangible Net Worth” shall mean with respect to any Person and as of any
date of determination, (a) all amounts that would be included under capital,
preferred equity or preferred stock, or shareholders’ equity (or any like
caption) of such Person and its consolidated Subsidiaries, if any, on a balance
sheet of such Person and its consolidated Subsidiaries at such date and not paid
as a dividend or otherwise deployed, determined in accordance with GAAP less (b)
the sum of (i) amounts owing to such Person from Affiliates (other than
intercompany Indebtedness of Guarantor’s consolidated Subsidiaries, determined
in accordance with GAAP) or from officers, employees, partners, members,
directors, shareholders or other Persons similarly affiliated with such Person
or any Affiliate thereof (other than intercompany Indebtedness of Guarantor’s
consolidated Subsidiaries, determined in accordance with GAAP), (ii) intangible
assets of such Person and its consolidated Subsidiaries, if any, and (iii)
prepaid Taxes and/or expenses, all on or as of such date.
(j)    “Total Indebtedness” shall mean, for any Person as of any date of
determination, the aggregate Indebtedness of such Person and its consolidated
Subsidiaries as of such date of determination, plus the proportionate share of
all Indebtedness of all non-consolidated Subsidiaries of such Person as of such
date (including, in each case, without limitation, off-balance sheet
Indebtedness).


-3-

--------------------------------------------------------------------------------




2.    Guarantee. (a)  Guarantor hereby unconditionally and irrevocably
guarantees to Buyer the prompt and complete payment and performance of the
Guaranteed Obligations by Seller when due (whether at the stated maturity, by
acceleration or otherwise).
(a)    Subject to clauses (c) and (d) below, the maximum liability of Guarantor
hereunder and under the Repurchase Documents shall in no event exceed an amount
equal to the sum of (i) one hundred percent (100%) of the then‑current total
amount due and payable from Seller to Buyer under the Repurchase Agreement with
respect to Flex Purchased Assets and (ii) twenty-five percent (25%) of the
then-current total amount due and payable from Seller to Buyer under the
Repurchase Agreement with respect to Core Purchased Assets.
(b)    Notwithstanding the foregoing, the limitation on recourse liability as
set forth in subsection (b) above SHALL BECOME NULL AND VOID and shall be of no
further force and effect and the Guaranteed Obligations immediately shall become
fully recourse to Seller and Guarantor, jointly and severally, in the event of
any of the following:
(i)    a voluntary bankruptcy or insolvency proceeding is commenced by Seller
under the Bankruptcy Code or any similar federal or state law;
(ii)    an involuntary bankruptcy or insolvency proceeding is commenced against
Seller or Guarantor in connection with which Seller, Guarantor, or any Affiliate
of Seller or Guarantor has or have colluded in any way with the creditors
commencing or filing such proceeding;
(iii)    any material breach by Seller or any Affiliate of Seller of the
separateness covenants contained in Article 9 of the Repurchase Agreement that
in any such case results in the substantive consolidation of Seller with any
other Person; or
(iv)    fraud or intentional misrepresentation by Seller, Guarantor or any other
Affiliate of Seller or Guarantor in connection with the execution and the
delivery of this Guarantee, the Repurchase Agreement, or any of the other
Repurchase Documents, or any certificate, report, financial statement or other
instrument or document furnished to Buyer at the time of the closing of the
Repurchase Agreement or during the term of the Repurchase Agreement.
(c)    In addition to the foregoing and notwithstanding the limitation on
recourse liability set forth in subsection (b), Guarantor shall be liable for
any losses, costs, claims, expenses or other liabilities incurred by Buyer
resulting from the following items:
(i)    any material breach by Seller or any Affiliate of Seller of the
separateness covenants set forth in Article 9 of the Repurchase Agreement (other
than as set forth in Section 2(c)(iii) above); and
(ii)    any material breach of (A) any representation or warranty relating to
Environmental Laws, or (B) any indemnity for costs incurred in connection with
the violation of any Environmental Law, the correction of any environmental
condition, or the removal


-4-

--------------------------------------------------------------------------------




of any Materials of Environmental Concern, in each case in any way affecting
Seller’s or any of the Purchased Assets or in a manner that materially adversely
affects the assets of any Affiliate of Seller.
(d)    In addition to the foregoing and notwithstanding the limitation on
recourse liability set forth in subsection (b), Guarantor shall be liable for
any losses, costs, claims, expenses or other liabilities incurred by Buyer
arising out of or attributable to breaches of any of the items listed in clause
(c) above.
(e)    Nothing herein shall be deemed to be a waiver of any right which Buyer
may have under Section 506(a), 506(b), 1111(b) or any other provision of the
Bankruptcy Code to file a claim against Seller or Guarantor for the full amount
of the outstanding obligations under the Repurchase Agreement or to require that
all collateral shall continue to secure all of the indebtedness owing to Buyer
in accordance with the Repurchase Agreement or any other Repurchase Documents.
(f)    In addition to the foregoing and notwithstanding the limitation on
recourse liability set forth in subsection (b), Guarantor further agrees to pay
any and all reasonable expenses (including, without limitation, all reasonable
fees and disbursements of counsel) which may be paid or incurred by Buyer in
connection with (i) enforcing any of its rights hereunder, (ii) obtaining advice
of counsel with respect to the enforcement, potential enforcement or analysis of
its rights hereunder, and (iii) collecting any or all of the Guaranteed
Obligations. Guarantor agrees to indemnify Buyer against and hold Buyer harmless
from and against any and all claims, damages, losses, liabilities, costs and
expenses that may be incurred by or asserted or awarded against Buyer, in each
case relating to or arising out of the Guaranteed Obligations. This Guarantee
shall remain in full force and effect and be fully enforceable against Guarantor
in all respects until the Guaranteed Obligations are fully satisfied and paid in
full, notwithstanding that from time to time prior thereto Seller may be free
from any Guaranteed Obligations.
(g)    No payment or payments made by Seller or any other Person or received or
collected by Buyer from Seller or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of
Guarantor hereunder and Guarantor shall, notwithstanding any such payment or
payments, remain liable for the amount of the Guaranteed Obligations until the
Guaranteed Obligations are paid in full.
(h)    Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to Buyer on account of Guarantor’s liability
hereunder, Guarantor will notify Buyer in writing that such payment is made
under this Guarantee for such purpose.
3.    Subrogation. Upon making any payment hereunder, Guarantor shall be
subrogated to the rights of Buyer against Seller and any collateral for any
Guaranteed Obligations with respect to such payment; provided, that Guarantor
shall not seek to enforce any right or receive any payment by way of
subrogation, or seek any contribution or reimbursement from Seller, until all
amounts owing by Seller to Buyer under the Repurchase Documents have been paid
in full; and, further provided, that such subrogation rights shall be
subordinate in all respects to all amounts


-5-

--------------------------------------------------------------------------------




owing to Buyer under the Repurchase Documents. If any amount shall be paid to
Guarantor on account of such subrogation rights at any time when all of the
Repurchase Obligations shall not have been paid in full, such amount shall be
held by Guarantor in trust for Buyer, segregated from other funds of Guarantor,
and shall, forthwith upon receipt by Guarantor, be turned over to Buyer in the
exact form received by Guarantor (duly indorsed by Guarantor to Buyer, if
required), to be applied against the Repurchase Obligations, whether matured or
unmatured, in such order as Buyer may determine.
4.    Amendments, etc. with Respect to the Guaranteed Obligations. Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against Guarantor, and without notice to or further assent by
Guarantor, any demand for payment of any of the Guaranteed Obligations made by
Buyer may be rescinded by Buyer and any of the Guaranteed Obligations continued,
and the Guaranteed Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by Buyer, and any Repurchase Document and any other
document in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as Buyer may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
Buyer for the payment of the Guaranteed Obligations may be sold, exchanged,
waived, surrendered or released. Buyer shall have no obligation to protect,
secure, perfect or insure any lien at any time held by it as security for the
Guaranteed Obligations or for this Guarantee or any property subject thereto.
When making any demand hereunder against Guarantor, Buyer may, but shall be
under no obligation to, make a similar demand on Seller or any other guarantor,
and any failure by Buyer to make any such demand or to collect any payments from
Seller or any such other guarantor or any release of Seller or such other
guarantor shall not relieve Guarantor of its Guaranteed Obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of Buyer against Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
5.    Guarantee Absolute and Unconditional. (a)  Guarantor hereby agrees that
its obligations under this Guarantee constitute a guarantee of payment when due
and not of collection. Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice of
or proof of reliance by Buyer upon this Guarantee or acceptance of this
Guarantee; the Guaranteed Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred in reliance upon this
Guarantee; and all dealings between Seller or Guarantor, on the one hand, and
Buyer, on the other hand, shall likewise be conclusively presumed to have been
had or consummated in reliance upon this Guarantee. Guarantor waives promptness,
diligence, presentment, protest, demand for payment and notice of protest,
demand, dishonor, default, nonpayment or nonperformance, notice of any exercise
of remedies, and all other notices whatsoever to or upon Seller or Guarantor
with respect to the Guaranteed Obligations. Guarantor also waives any exchange,
release or non-perfection of any collateral, or any release or amendment or
waiver of or consent to departure from any other guaranty, for all or any part
of the Guaranteed Obligations. This Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity, regularity or enforceability


-6-

--------------------------------------------------------------------------------




of the Repurchase Agreement or any Repurchase Document, any of the Guaranteed
Obligations or any collateral security therefor or guarantee or right of offset
with respect thereto at any time or from time to time held by Buyer, (ii) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by Seller
against Buyer, (iii) any requirement that Buyer exhaust any right to take any
action against Seller or any other Person prior to or contemporaneously with
proceeding to exercise any right against Guarantor under this Guarantee or (iv)
any other circumstance whatsoever (with or without notice to or Knowledge of
Seller or Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of Seller for the Guaranteed Obligations of
Guarantor under this Guarantee, in bankruptcy or in any other instance, or any
defense of a surety or guarantor (other than a defense of payment or
performance). When pursuing its rights and remedies hereunder against Guarantor,
Buyer may, but shall be under no obligation, to pursue such rights and remedies
that Buyer may have against Seller or any other Person or against any collateral
security or guarantee for the Guaranteed Obligations or any right of offset with
respect thereto, and any failure by Buyer to pursue such other rights or
remedies or to collect any payments from Seller or any such other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of Seller or any such other Person or any such
collateral security, guarantee or right of offset, shall not relieve Guarantor
of any liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of Buyer or
any Affiliate of Buyer against Guarantor. This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon Guarantor and its successors and assigns, and shall inure to the
benefit of Buyer, and its successors and permitted endorsees, transferees and
assigns, until all the Guaranteed Obligations and the obligations of Guarantor
under this Guarantee shall have been satisfied by payment in full,
notwithstanding (x) any sale by Buyer of any Purchased Asset as set forth in
Article 10 of the Repurchase Agreement or the exercise by Buyer of any of the
other rights and remedies set forth in any of the Repurchase Documents, or
(y) that from time to time during the term of the Repurchase Documents Seller
may be free from any Guaranteed Obligations.
(a)    Without limiting the generality of the foregoing, the occurrence of one
or more of the following shall not preclude the exercise by Buyer of any right,
remedy or power hereunder or alter or impair the liability of Guarantor
hereunder, which shall remain absolute, irrevocable and unconditional:
(i)    at any time or from time to time, without notice to Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, waived or renewed, or Seller shall be released from any of
the Guaranteed Obligations (other than as a result of payment or performance),
or any of the Guaranteed Obligations shall be subordinated in right of payment
to any other liability of Seller;
(ii)    any of the Guaranteed Obligations shall be accelerated or otherwise
become due prior to their stated maturity, in any case, in accordance with the
terms of the Repurchase Agreement, or any of the Guaranteed Obligations shall be
amended, supplemented, restated or otherwise modified in any respect, or any
right under the Repurchase Agreement shall be waived, or any other guaranty of
any of the Guaranteed


-7-

--------------------------------------------------------------------------------




Obligations or any security therefor shall be released, substituted or exchanged
in whole or in part or otherwise dealt with;
(iii)    the occurrence of any Default or Event of Default under the Repurchase
Agreement, or the occurrence of any similar event (howsoever described) under
any agreement or instrument referred to therein;
(iv)    any delay, failure or inability of Seller or any other guarantor or
obligor in respect of any of the Guaranteed Obligations to perform, willful or
otherwise, any provision of the Repurchase Agreement beyond any applicable cure
periods;
(v)    any action, forbearance or failure to act by Buyer that adversely affects
Guarantor’s right of subrogation arising by reason of any performance by
Guarantor of this Guarantee;
(vi)    any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of, Seller or any other Person for any reason
whatsoever, including any suit or action in any way disaffirming, repudiating,
rejecting or otherwise calling into question any issue, matter or thing in
respect of the Repurchase Agreement;
(vii)    any lack or limitation of status or of power, incapacity or disability
of Seller or any other guarantor or obligor in respect of any of the Guaranteed
Obligations;
(viii)    any change in the laws, rules or regulations of any jurisdiction, or
any present or future action or order of any Governmental Authority, amending,
varying or otherwise affecting the validity or enforceability of any of the
Guaranteed Obligations or the obligations of any other guarantor or obligor in
respect of any of the Guaranteed Obligations;
(ix)    any lack of validity or enforceability of the Repurchase Agreement or
any other Repurchase Document for any reason, including any bar by any statute
of limitations or other law of recovery on any obligation under the Repurchase
Agreement or any other Repurchase Document, or any defense or excuse for failure
to perform on account of any event of force majeure, act of God, casualty,
impossibility, impracticability, or other defense or excuse whatsoever;
(x)    any change in the time, manner or place of payment of, or in any other
term of, the Repurchase Agreement, any other Repurchase Document or any
obligation thereunder, including any amendment or waiver of or any consent to
departure from the Repurchase Agreement or any other Repurchase Document, in any
such case, made or effected in accordance with the terms of the Repurchase
Agreement or any other Repurchase Document;
(xi)    any action which Buyer may take or omit to take in connection with the
Repurchase Agreement or any other Repurchase Document, any of the obligations
thereunder (or any Indebtedness owing by Seller to Buyer); any giving or failure
to give


-8-

--------------------------------------------------------------------------------




any notice; any course of dealing of Buyer with Seller or any other Person; or
any forbearance, neglect, delay, failure, or refusal to take or prosecute any
action for the collection or enforcement of the Repurchase Agreement, any other
Repurchase Document or any obligation thereunder, to foreclose or take or
prosecute any action in connection with the Repurchase Agreement, to bring suit
against Seller or any other Person, or to file a claim in any Insolvency
Proceeding;
(xii)    any compromise or settlement of any part of the Repurchase Agreement,
any other Repurchase Document, or obligations thereunder or any other amount
claimed to be owing under the Repurchase Agreement or any other Repurchase
Document;
(xiii)    any modification of the Repurchase Agreement or any other Repurchase
Document, in any form whatsoever, including any modification made after
revocation hereof to any Indebtedness incurred prior to such revocation, and
including, without limitation, the renewal, extension, adjustment, indulgence,
forbearance, acceleration or other change in time for payment of, or other
change in the terms of, the Indebtedness or any portion thereof, including
increase or decrease of the rate of interest thereon;
(xiv)    any impairment of the value of any interest in any Purchased Assets,
Pledged Collateral or any other collateral or security for the Repurchase
Obligations or any portion thereof, including, without limitation, the failure
to obtain or maintain perfection or recordation of any lien or other interest in
any such Purchased Assets, Pledged Collateral or any other collateral or
security for the Repurchase Obligations, the release of any such Purchased
Assets, Pledged Collateral or any other collateral or security for the
Repurchase Obligations without substitution, and/or the failure to preserve or
realize the value of, or to comply with applicable law in disposing of, any such
Purchased Assets, Pledged Collateral or any other collateral or security for the
Repurchase Obligations;
(xv)    the failure of Buyer or any other party to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of any collateral, property or
security;
(xvi)    any change, restructuring or termination of the corporate structure or
existence of Seller, any Division of Seller or Pledgor, or any release,
substitution or addition of any other obligor, or any Insolvency Event or
Insolvency Proceeding with respect to Seller; or
(xvii)    any action or inaction of Seller or any other Person, or any change of
law or circumstances, or any other facts or events which might otherwise
constitute a defense available to, or a discharge of, Seller, or a guarantor or
surety (other than a defense of payment or performance).


-9-

--------------------------------------------------------------------------------




(b)    Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to Buyer as follows:
(i)    Guarantor hereby unconditionally and irrevocably waives: (A) any defense
arising by reason of, and any and all right to assert against Buyer any claim or
defense based upon, an election of remedies by Buyer which in any manner
impairs, affects, reduces, releases, destroys and/or extinguishes Guarantor’s
subrogation rights, rights to proceed against Seller, or any other guarantor for
reimbursement or contribution, and/or any other rights of Guarantor to proceed
against Seller, against any other guarantor, or against any other person or
security, (B) any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of Seller or
Guarantor, (C) any defense based upon the application by Seller of any Purchase
Price under the Repurchase Agreement for purposes other than the purposes
represented by Seller to Buyer, (D) any defense based upon Buyer’s failure to
disclose to Guarantor any information concerning Seller’s financial condition or
any other circumstances bearing on Seller’s ability to pay all sums payable
under the Repurchase Documents, (E) any defense based upon any statute or rule
of law that provides that the obligation of a surety must be neither larger in
amount nor in any other respects more burdensome than that of a principal,
(F) any defense based upon Buyer’s election, in any proceeding instituted under
the Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy
Code or any successor statute, and (G) any defense based upon any borrowing or
any grant of a security interest by Seller or Guarantor, as debtor in
possession, under Section 364 of the Bankruptcy Code.
(ii)    Guarantor further unconditionally and irrevocably waives any and all
rights and defenses that Guarantor may have as a result of Seller’s obligations
under the Repurchase Documents being backed and/or secured by real property.
Among other things, Guarantor agrees: (1) Buyer may collect from Guarantor
without first foreclosing on any real or personal property sold by Seller under
the Repurchase Agreement and/or in which a security interest has been granted to
Buyer pursuant to Article 11 of the Repurchase Agreement (herein “Related
Property”), and (2) if Buyer forecloses on any Related Property, then (A) the
amount of Seller’s debt and Guarantor’s obligation hereunder may be reduced only
by (x) the price for which such collateral is sold at any foreclosure sale
(whether public or private), even if the collateral is worth more than the sale
price and (y) as otherwise expressly provided in Section 10.02 of the Repurchase
Agreement, and (B) Buyer may collect from Guarantor pursuant to the terms of
this Guarantee even if Buyer, by foreclosing on any Related Property, has
destroyed any right Guarantor may have to collect from Seller or its Affiliates.
The foregoing sentence is an unconditional and irrevocable waiver of any rights
and defenses Guarantor may have because the Guaranteed Obligations are secured
by real property. Guarantor further waives any rights it may have under
Sections 1301 or 1371 of the Real Property Actions and Proceedings Law of the
State of New York.
(iii)    Guarantor further expressly waives to the fullest extent permitted by
law any and all rights and defenses (other than a defense of payment or
performance), including any rights of reimbursement, indemnification and
contribution, that might otherwise be available to Guarantor under applicable
law.


-10-

--------------------------------------------------------------------------------




(iv)    Guarantor agrees that the performance of any act or any payment that
tolls any statute of limitations applicable to the Repurchase Agreement or any
Repurchase Document shall similarly operate to toll the statute of limitations
applicable to Guarantor’s liability hereunder.
(v)    Guarantor agrees that (A) the obligations of Guarantor under this
Guarantee are independent of the obligations of Seller or any other Person under
the Repurchase Documents, (B) a separate action or actions may be brought and
prosecuted against Guarantor to enforce this Guarantee, irrespective of whether
an action is brought against Seller or any other Person or whether Seller or any
other Person is joined in any such action, and (C) concurrent actions may be
brought hereon against Guarantor in the same action, if any, brought against
Seller or any other Person or in separate actions, as often as Buyer, in its
sole discretion, may deem advisable.
(vi)    Guarantor is presently informed of the financial condition of Seller and
of all other circumstances which diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Guaranteed Obligations. Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed about Seller’s financial condition, the status of other
guarantors, if any, and of circumstances which bear upon the risk of nonpayment
and that it will continue to rely upon sources other than Buyer for such
information and will not rely upon Buyer or any Affiliate of Buyer for any such
information. Absent a written request for such information by Guarantor to
Buyer, Guarantor hereby unconditionally and irrevocably waives the right, if
any, to require Buyer to disclose to Guarantor, and unconditionally and
irrevocably waives any defense based upon Buyer’s failure to disclose to
Guarantor, any information which Buyer may now or hereafter acquire concerning
such condition or circumstances including, but not limited to, the release of or
revocation by any other guarantor.
(vii)    Guarantor has independently reviewed the Repurchase Documents and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guarantee to
Buyer, Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any liens or security
interests of any kind or nature granted by Seller or any other guarantor to
Buyer or any Affiliate of Buyer, now or at any time and from time to time in the
future.
6.    Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer or agent
under any federal or state law or any such similar law of any other applicable
jurisdiction for, Seller or any substantial part of Seller’s property, or
otherwise, all as though such payments had not been made.


-11-

--------------------------------------------------------------------------------




7.    Payments. Guarantor hereby agrees that the Guaranteed Obligations will be
paid to Buyer without set-off or counterclaim in U.S. Dollars at the address
specified in writing by Buyer.
8.    Representations and Warranties. Guarantor represents and warrants that:
(a)    Guarantor has the legal capacity and the legal right to execute and
deliver this Guarantee and to perform Guarantor’s obligations hereunder;
(b)    no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or governmental authority and no consent of any other
Person (including, without limitation, any creditor of Guarantor) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Guarantee;
(c)    this Guarantee has been duly executed and delivered by Guarantor and
constitutes a legal, valid and binding obligation of Guarantor enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and Insolvency Laws or
by general principles of equity (whether enforcement is sought in proceedings in
equity or at law);
(d)    the execution, delivery and performance of this Guarantee will not
violate any Requirements of Law, applicable to or binding upon Guarantor or any
of its property or to which Guarantor or any of its property is subject, or any
provision of any security issued by Guarantor or of any agreement, instrument or
other undertaking to which Guarantor is a party or by which it or any of its
property is bound (“Contractual Obligation”), and will not result in or require
the creation or imposition of any lien on any of the properties or revenues of
Guarantor pursuant to any Requirements of Law or Contractual Obligation of
Guarantor;
(e)    no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or threatened by or against Guarantor or
against any of Guarantor’s properties or revenues with respect to this Guarantee
or any of the transactions contemplated hereby;
(f)    Guarantor has filed or caused to be filed all tax returns which are
required to be filed (taking into account all applicable extensions) and has
paid all taxes shown to be due and payable on said returns or any assessments in
respect thereof made against Guarantor or any of its property and all other
taxes, fees or other charges imposed on Guarantor or any of its property by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings); no tax lien
has been filed, and no claim is being asserted, with respect to any such tax,
fee or other charge;
(g)    Guarantor (i) has been duly organized and is validly existing under the
laws of the State of Maryland, (ii) is in good standing under the laws of the
State of Maryland and (iii) is duly qualified and in good standing as a foreign
entity in each other jurisdiction in which the


-12-

--------------------------------------------------------------------------------




conduct of its business requires it to so qualify or be licensed; Guarantor and
each of its respective Affiliates has complied in all respects with all
Requirements of Laws; and
(h)    None of Seller, Guarantor or any Subsidiaries of Seller or Guarantor and,
to the knowledge of Seller or Guarantor, no Affiliate of Seller or Guarantor
(i) is in violation of any Sanctions or (ii) is a Sanctioned Target. Neither
Guarantor nor any Affiliate of Guarantor is or is controlled by, an “investment
company” as defined in the Investment Company Act or is exempt from the
provisions of the Investment Company Act. Guarantor and all Affiliates of
Guarantor are in compliance with the Foreign Corrupt Practices Act of 1977 and
any foreign counterpart thereto. Neither Guarantor nor any Affiliate of
Guarantor has made, offered, promised or authorized a payment of money or
anything else of value (i) in order to assist in obtaining or retaining business
for or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (ii) to any
foreign official, foreign political party, party official or candidate for
foreign political office, or (iii) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to Guarantor,
any Affiliate of Guarantor or any other Person, in violation of the Foreign
Corrupt Practices Act.
Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by Guarantor on and as of the date of this Guarantee,
each Purchase Date, and at all times when any Repurchase Document or Transaction
is in full force and effect.
9.    Covenants.
(a)    On and as of the date hereof, each Purchase Date and at all times until
all Repurchase Obligations have been paid in full, Guarantor covenants that it
shall not:
(i)    permit Guarantor’s Liquidity to be less than the greatest of (i)
$35,000,000, (ii) five percent (5%) of Guarantor’s Recourse Indebtedness and
(iii) Guarantor’s Future Funding Liability;
(ii)    permit the ratio of Guarantor’s Total Indebtedness to Guarantor’s
Tangible Net Worth at any time to be greater than 3.0 to 1.0;
(iii)    permit Guarantor’s Tangible Net Worth to be less than $600,000,000 plus
seventy-five percent (75%) of the net cash proceeds of any equity issuance by
Guarantor that occurs on or after the date hereof; or
(iv)    permit the ratio of Guarantor’s EBITDA for the most recently ended
fiscal quarter to Guarantor’s Fixed Charges for the most recently ended fiscal
quarter to be less than 1.75 to 1.00.
(b)    Guarantor’s compliance with the covenants set forth in clauses (a)(i)
through (a)(iv) above shall be evidenced by (i) Guarantor’s financial statements
in respect of the financial quarter most recently ended furnished by Seller to
Buyer pursuant to Section 8.08 of the Repurchase Agreement and (ii) the
Compliance Certificates delivered by Seller to Buyer from time to time as


-13-

--------------------------------------------------------------------------------




and when required by the Repurchase Agreement, and compliance with all such
covenants is subject to continuing verification by Buyer.
10.    Set-off.
(a)    In addition to any rights now or hereafter granted under the Repurchase
Documents, Requirements of Law, or otherwise, Guarantor hereby grants to Buyer,
to secure repayment of the Guaranteed Obligations, a right of set off upon any
and all of the following: monies, securities, collateral or other property of
Guarantor and any proceeds from the foregoing, now or hereafter held or received
by Buyer or any Affiliate of Buyer, for the account of Guarantor, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, and also
upon any and all deposits (general, specified, special, time, demand,
provisional or final) and credits, claims or Indebtedness of Guarantor at any
time existing, and any obligation owed by Buyer or any Affiliate of Buyer to
Guarantor and to set-off against any Guaranteed Obligations or Indebtedness owed
by Guarantor and any Indebtedness owed by Buyer or any Affiliate of Buyer to
Guarantor, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, whether or not arising under the Repurchase Documents and
irrespective of the currency, place of payment or booking office of the amount
or obligation and in each case at any time held or owing by Buyer or any
Affiliate of Buyer to or for the credit of Guarantor, without prejudice to
Buyer’s right to recover any deficiency. Each of Buyer and each Affiliate of
Buyer is hereby authorized upon any amount becoming due and payable by Guarantor
to Buyer under the Repurchase Documents, the Guaranteed Obligations or otherwise
or upon the occurrence and continuance of an Event of Default, without notice to
Guarantor, any such notice being expressly waived by Guarantor to the extent
permitted by any Requirements of Law, to set-off, appropriate, apply and enforce
such right of set-off against any and all items hereinabove referred to against
any amounts owing to Buyer by Guarantor under the Repurchase Documents and the
Guaranteed Obligations, irrespective of whether Buyer or any Affiliate of Buyer
shall have made any demand under the Repurchase Documents and regardless of any
other collateral securing such amounts, and in all cases without waiver or
prejudice of Buyer’s rights to recover a deficiency. Guarantor shall be deemed
directly indebted to Buyer in the full amount of all amounts owing to Buyer by
Guarantor under the Repurchase Documents and the Guaranteed Obligations, and
Buyer shall be entitled to exercise the rights of set-off provided for above.
ANY AND ALL RIGHTS TO REQUIRE BUYER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO THE PURCHASED ASSETS UNDER THE REPURCHASE DOCUMENTS, THE PLEDGED
COLLATERAL OR ANY OTHER COLLATERAL SECURITY FOR THE REPURCHASE OBLIGATIONS,
PRIOR TO EXERCISING THE FOREGOING RIGHT OF SET-OFF, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED BY GUARANTOR.
(b)    Buyer shall promptly notify Guarantor after any such set-off and
application made by Buyer or any of its Affiliates, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
If an amount or obligation is unascertained, Buyer may in good faith estimate
that obligation and set-off in respect of the estimate, subject to the relevant
party accounting to the other party when the amount or obligation is
ascertained. Nothing in this Section 10 shall be effective to create a charge or
other security interest. This Section 10 shall be


-14-

--------------------------------------------------------------------------------




without prejudice and in addition to any right of set-off, combination of
accounts, Lien or other rights to which any party is at any time otherwise
entitled.
(c)    Guarantor hereby waives any right of setoff it has or may have or to
which it may be or become entitled under the Repurchase Documents or otherwise
against Buyer or any Affiliate of Buyer, or their respective assets or
properties.
11.    Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
12.    Paragraph Headings. The paragraph headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
13.    No Waiver; Cumulative Remedies. Buyer shall not by any act (except by a
written instrument pursuant to Section 14 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any default or event of default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Buyer would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.
14.    Waivers and Amendments; Successors and Assigns; Governing Law. None of
the terms or provisions of this Guarantee may be waived, amended, supplemented
or otherwise modified except by a written instrument executed by Guarantor and
Buyer, provided that, subject to any limitations set forth in the Repurchase
Agreement, any provision of this Guarantee may be waived by Buyer in a letter or
agreement executed by Buyer and delivered in accordance with Section 15
hereinbelow. This Guarantee shall be binding upon the successors and assigns of
Guarantor and shall inure to the benefit of Buyer, and its respective successors
and permitted assigns. THIS GUARANTEE AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS GUARANTEE, THE RELATIONSHIP BETWEEN GUARANTOR
AND BUYER, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS OF BUYER AND
DUTIES OF GUARANTOR SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CHOICE OF LAW RULES THEREOF.  GUARANTOR AND BUYER INTEND THAT THE PROVISIONS OF
SECTION 5-1401 OR SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL
APPLY TO THIS GUARANTEE. 


-15-

--------------------------------------------------------------------------------




15.    Notices. Notices by Buyer to Guarantor may be given in writing and sent
prepaid by (a) hand delivery, (b) certified or registered mail, (c) expedited
commercial or postal delivery service, or (d) email if also sent by one of the
foregoing, to the address or email set forth under Guarantor’s signature below
or such other address as Guarantor shall specify from time to time in a notice
to Buyer. Any of the foregoing communications shall be effective when delivered,
if such delivery occurs on a Business Day; otherwise, each such communication
shall be effective on the first Business Day following the date of such
delivery. Notices to Buyer by Guarantor may be given in the manner set forth in
the Repurchase Agreement.
16.    SUBMISSION TO JURISDICTION; SERVICE OF PROCESS. Guarantor, and by its
acceptance hereof, Buyer, each hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the courts of the
State of New York sitting in the Borough of Manhattan and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guarantee, and each such party irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such State court or, to the fullest extent permitted by applicable law, in
such Federal court. Guarantor, and by its acceptance hereof, Buyer, each hereby
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guarantee or the other
Repurchase Documents shall affect any right that Buyer may otherwise have to
bring any action or proceeding for prejudgment remedies or for recognition or
enforcement of any judgments arising out of or relating to this Guarantee
against Guarantor or its properties in the courts of any jurisdiction where
either Guarantor or such properties are located. Guarantor, and by its
acceptance hereof, Buyer, each hereby irrevocably and unconditionally waives, to
the fullest extent permitted by Requirements of Law, any objection that it may
now or hereafter have to the laying of venue of any action or proceeding arising
out of or relating to this Guarantee in any court referred to above, and the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Guarantor, and by its acceptance hereof, Buyer, each hereby
irrevocably consents to service of process in the manner provided for notices in
Section 15(a), (b) or (c). Nothing in this Guarantee will affect the right of
Buyer to serve process in any other manner permitted by applicable law.
17.    Integration. This Guarantee represents the agreement of Guarantor with
respect to the subject matter hereof and there are no promises or
representations by Buyer or any representative of Buyer relative to the subject
matter hereof not reflected herein.
18.    Acknowledgments. Guarantor hereby acknowledges that:
(a)    Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guarantee and the related documents;
(b)    Buyer has no fiduciary relationship to Guarantor hereunder or with
respect hereto, and the relationship between Buyer and Guarantor hereunder is
solely that of surety and creditor; and


-16-

--------------------------------------------------------------------------------




(c)    no joint venture exists or is created between or among any of Buyer on
the one hand, and Guarantor and Seller on the other hand by reason of the
execution, delivery and performance of this Guarantee or the other Repurchase
Documents.
19.    Intent. Guarantor intends (a) this Guarantee to constitute a security
agreement or arrangement or other credit enhancement within the meaning of
Section 101 of the Bankruptcy Code related to a “securities contract” as defined
in Section 741(7)(A)(xi) of the Bankruptcy Code and, to the extent that this
Guarantee relates to a Transaction under the Repurchase Agreement that has a
maturity date of less than one (1) year, a security agreement or arrangement or
other credit enhancement related to a “repurchase agreement” as that term is
defined in Section 101(47)(A)(v) of the Bankruptcy Code, and (b) that, with
respect to this Guarantee, (x) Buyer (for so long as Buyer is a “financial
institution”, a “financial participant” or other entity listed in Section 555 of
the Bankruptcy Code) shall be entitled to the benefits and protections afforded
under Section 555 of the Bankruptcy Code with respect to a “securities contract”
and (y) to the extent that this Guarantee relates to a Transaction under the
Repurchase Agreement that has a maturity date of less than one (1) year, Buyer
(for so long as Buyer is a “repo participant” or a “financial participant”)
shall be entitled to the benefits and protections afforded under Section 559 of
the Bankruptcy Code.
20.    WAIVERS OF JURY TRIAL. TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW,
GUARANTOR AND, BY ITS ACCEPTANCE HEREOF, BUYER EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH OR RELATED TO THIS GUARANTEE, ANY
DEALINGS OR COURSE OF CONDUCT BETWEEN THEM, OR ANY STATEMENTS (WRITTEN OR ORAL)
OR OTHER ACTIONS OF EITHER OF THEM. GUARANTOR AND, BY ITS ACCEPTANCE HEREOF,
BUYER HEREBY AGREE THAT NEITHER OF THEM WILL SEEK TO CONSOLIDATE ANY SUCH ACTION
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.
21.    Maintenance of Financial Covenants. To the extent that Guarantor is
obligated under any other repurchase agreement, loan agreement, warehouse
facility, guaranty or similar credit facility involving the financing of
commercial real estate assets which is similar to the financing of the Purchased
Assets under the Repurchase Agreement (whether now in effect or in effect at any
time during the term of this Guarantee) to comply with a financial covenant that
is comparable to any of the financial covenants set forth in Section 9 of this
Guarantee or in similar covenants in any other Repurchase Document, and such
comparable financial covenant is more restrictive to Guarantor or otherwise more
favorable to the related lender or buyer thereunder than any financial covenant
set forth in this Guarantee or in any other Repurchase Document, or is in
addition to any financial covenant set forth in this Guarantee or in any other
Repurchase Document, then such comparable or additional financial covenant
shall, with no further action required on the part of Guarantor, Pledgor or
Buyer, automatically become a part of this Guarantee or in such other


-17-

--------------------------------------------------------------------------------




Repurchase Document and be incorporated herein and/or therein, and Guarantor
hereby covenants to maintain compliance with such comparable or additional
financial covenant throughout the remaining term of this Guarantee. In
connection therewith, Guarantor agrees to promptly notify Buyer of the execution
of any guarantee or other document that would cause the provisions of this
Section 21 to become effective. Guarantor further agrees to execute and deliver
any new guaranties, agreements or amendments to this Guarantee or any other
Repurchase Document necessary to evidence all such new or modified provisions,
subject to the terms of this Section 21, provided that the execution of such
amendment shall not be a precondition to the effectiveness of such amendment,
but shall merely be for the convenience of the parties hereto and thereto. If an
applicable repurchase agreement, warehouse facility or other similar credit
facility subject to a more restrictive or additional financial covenant pursuant
to this Section 21 terminates and is no longer binding upon Guarantor, then
Guarantor may deliver a written request to Buyer to enter into an amendment to
this Guarantee in order to reflect less restrictive financial covenants which
are mutually agreed upon by Guarantor and Buyer, which request may be granted or
denied by Buyer in its sole discretion.
[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]




-18-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Guarantee Agreement to be
duly executed and delivered as of the date first above written.
BENEFIT STREET PARTNERS REALTY TRUST, INC., a Maryland corporation
By:
/s/ Micah Goodman    
Name: Micah Goodman
Title: Authorized Signatory



Address for Notices:


142 West 57th Street
12th Floor
New York, NY 10019







